Order affirmed, with fifty dollars costs and disbursements. Hill, P. J., Crapser, Bliss and Heffeman, JJ., concur; Rhodes, J., dissents on the ground that by section 250 of the Tax Law the deeds in question were taxable as mortgages. By section 258 of the same law it is provided, in substance, that no mortgage of real estate shall be discharged of record unless the taxes imposed thereon by the Tax Law have been paid. The judgment in this action was in effect a satisfaction of the taxable mortgages. The clerk was justified in refusing to record the judgment until the taxes were paid.